             Case 6:21-bk-02206-LVV               Doc 7-1       Filed 05/24/21         Page 1 of 6



                 IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN
                            AND FOR VOLUSIA COUNTY FLORIDA
                                  CIRCUIT CIVIL DIVISION

U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE,SUCCESSOR IN INTEREST TO
WACHOVIA BANK,N.A., AS TRUSTEE FOR
PARK PLACE SECURITIES,INC., ASSET-
BACKED PASS-THROUGH CERTIFICATES,
SER IES 2004-WWF1,
       Plaintiff(s)
                                                          CASE NO.: 2018 11972 CIDL
 VS.                                                      DIVISION:

TONY V. SUTTON A/K/A TONY SUTTON; ARGENT MORTGAGE COMPANY LLC; FLORIDA
HOUSING FINANCE CORPORATION; ANY AND ALL UNKNOWN PARTIES CLAIMING BY,
THR OUGH,UNDER,AND AGAINST THE HEREIN NAMED INDIVIDUAL DEFENDANT(S)WHO ARE
NO1 KNOWN TO BE DEAD OR ALIVE, WHETHER SAID UNKNOWN PARTIES MAY CLAIM AN
INTEREST AS SPOUSES,HEIRS,DEVISEES, GRANTEES,OR OTHER CLAIMANTS; UNKNOWN
PARTY #1, UNKNOWN PARTY #2, UNKNOWN PARTY #3, AND UNKNOWN PARTY #4 THE NAMES
BEING FICTITIOUS TO ACCOUNT FOR PARTIES IN POSSESSION,
 Defendant(s).

                                  FINAL'JUDGMENT OF FORECLOSURE

        THIS ACTION was heard before the Court at the Non-Jury Trial on September 17, 2019. On the evidence
presented,

       IT IS ADJUDGED that:
1.     The Plaintiffs Final Judgment is GRANTED. Service of process has been duly and regularly obtained over
Tony  V. Sutton a/k/a Tony Sutton; Argent Mortgage Company, LLC; and Florida Housing Finance
Corporation; defendants.

2.      There is due and owing to the Plaintiff the following:
        Principal due on the note secured by the mortgage foreclosed:                   $108,492.t
        Interest on the note and mortgage from February 1, 2018 to September 9,2019     $6,095.59 -_-4<c2
        Interest from September 10, 2019 to September 17, 2019                          $83.20    .(-"rr7-;
        Escrow Advanced                                                                 $3,436.30              rri
                                                                                                               -0
                                                                                                     —4-11             f;T:Am-2:17-3

       Attorney's fees total:                                                           $3,450.01
                                                                                               :
                                                                                                   YA  72
                                                                                                  A I-- rri
       (*The requested attorney's fee is a flat rate fee that the firm's client has                            IV            1.
       agreed to pay in this matter. Given the amount ofthe fee requested and the                              c.Ca.
       labor expended, the Court finds that a lodestar analyses is not necessary and                  C")=
       that the flat fee is reasonable.)
                                                                                                           -
                                                                                                      r—
        Court Costs:
        Title Search Expense                                                            $290.00
        Filing Fee                                                                      $920.50
        Service ofProcess                                                               $485.00
        Summons                                                                         $50.00
        LP Update                                                                       $65.00

        Additional Costs:
        Late Charges                                                                    $86.20
        Property Inspections                                                            $150.00
               Case 6:21-bk-02206-LVV                  Doc 7-1        Filed 05/24/21          Page 2 of 6



         Property Preservation                                                                   $375.00
         BP0                                                                                     $475.00
         Title Fees                                                                              $600.00

         GRAND TOTAL                                                                             $125,054.49

3.        The grand total amount referenced in Paragraph 2 shall bear interest from this date forward at the prevailing
legal rate of interest.

4.       Plaintiff, U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank, N.A., as
Trustee for Park Place Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2004-WWF1 , whose address
is do Specialized Loan Servicing, 8742 Lucent Blvd., Highlands Ranch, CO 80129-2302, holds a lien for the grand
total sum specified in Paragraph 2 herein. The lien of the Plaintiff is superior to any right, title, interest or claim of
the defendants and all persons, corporations, or other entities claiming by, through or under the defendants or any of
them and the property will be sold free and clear of all claims ofthe defendants, with the exception of any assessments
that are superior pursuant to the Florida Statutes, Section 718.116 and Section                      The Plaintiff's lien
encumbers the subject property located in Volusia County, Florida and described as

LOT 8, IN BLOCK 776, OF DELTONA LAKES UNIT THIRTY-TWO, ACCORDING TO THE PLAT
THEREOF, AS RECORDED IN MAP BOOK 27, AT PAGE(S) 101-118, OF THE PUBLIC RECORDS OF
VOL USIA COUNTY,FLORIDA.

Property address: 2816 S SLATER DRIVE,DELTONA,FL 32738

5.        If the grand total amount with interest at the rate described in Paragraph 3 to this jAgment are not paid, t
Clerl ofthe Court shall sell the subject property at public sale to the highest bidder on 7"/61/,           7 ,  20/
at electronically/online  at http://www.volusia.realforeclose.com,  to the highest bidder for chase, except as prescribed
in Paragraph 6, at 11:00AM EST, after having first given notice as required by Section 45.031, Florida Statutes. The
Clerl shall not conduct the sale in the absence ofthe Plaintiff or its representative.

6.        Plaintiff shall advance all subsequent costs of this action in addition to any advances to protect its collateral
and shall be reimbursed for them by the clerk if Plaintiff is not the purchaser of the property for sale. If Plaintiff is
the plrchaser, the Clerk shall credit Plaintiff's bid with the total sum with interest and costs accruing subsequent to
this judgment, or such part of it, as is necessary to pay the bid in full. The clerk shall receive the service charge
imposed in Section 45.031, Florida Statutes, for service in making, recording, and certifying the sale and title that
shall be assessed as costs.

7.    \ On filing the Certificate of Sale, defendant's right of redemption as prescribed by Florida Statutes,
Section45.0315 shall be terminated.

8.        On filing the Certificate of Title, the Clerk shall distributed the proceeds of the sale, so far as they are
sufficient by paying: first, all of the Plaintiff's costs; second, documentary stamps affixed to the certificate; third,
Plaintiff's attorneys' fees; fourth, the total sum due to the Plaintiff, less the items paid, plus interest the rate prescribed
in pafagraph 3 from this date to the date ofthe sale. During the sixty(60)days after the Clerk issues the certificate of
disbursements, the Clerk shall hold the surplus pending further Order of this Court.

9.        Upon filing of the Certificate of Title, defendant and all persons claiming under or against defendant since
the filing of the Notice of Lis Pendens shall be foreclosed of all estate or claim in the property and the purchaser at
sale shall be let into possession ofthe property.

10.       The Court finds, based upon the affidavits presented and upon inquiry of counsel for the Plaintiff, that the
flat fee of $3,450.00 is reasonable and appropriate for the Plaintiff's counsel's attorney's fees. The Court finds that
there are no reasons for either reduction or enhancement pursuant to Florida patient's Compensation Funds v. Rowe,
472 So. 2d 1145 (Fla. 1985), and the Court therefore has awarded reasonable attorney's fees in the amount indicated
in paiagraph 2 of this judgment.
               Case 6:21-bk-02206-LVV                Doc 7-1        Filed 05/24/21         Page 3 of 6



11.      NOTICE PURSUANT TO AMENDMENT TO SECTION 45.031, FLA.ST.(2006).

IF THIS PROPERTY IS SOLD AT PUBLIC AUCTION,THERE MAY BE ADDITIONAL MONEY FROM
THE SALE AFTER PAYMENT OF PERSONS WHO ARE ENTITLED TO BE PAID FROM THE SALE
PROCEEDS PURSUANT TO THE FINAL JUDGMENT. IF YOU ARE A SUBORDINATE LIENHOLDER
CLAIMING A RIGHT TO FUNDS REMAINING AFTER THE SALE,IF ANY, YOU MUST FILE A CLAIM
WITH THE CLERK NO LATER THAN THE DATE THAT THE CLERK REPORTS THE FUNDS AS
UNCLAIMED. IF YOU FAIL TO FILE A TIMELY CLAIM, YOU WILL NOT BE ENTITLED TO ANY
REMAINING FUNDS.

IF YOU ARE THE PROPERTY OWNER, YOU MAY CLAIM THESE FUNDS YOURSELF. YOU ARE
NOT REQUIRED TO HAVE A LAWYER OR ANY OTHER REPRESENTATION AND YOU DO NOT
HAVE TO ASSIGN YOUR RIGHTS TO ANYONE ELSE IN ORDER FOR YOU TO CLAIM ANY MONEY TO
Wilk CH YOU ARE ENTITLED. PLEASE CHECK WITH THE CLERK OF THE COURT,VOLUSIA COUNTY
CLERK OF COURT ATTN: FORECLOSURE P.O. BOX 6043 DELAND, FL 32721-6043 VOLUSIA COUNTY
CLERK OF COURT ATTN: FORECLOSURE 101 N. ALABAMA AVE.

DEL AND,FL 32724[TELEPHONE (386)736-5907], WITHIN TEN (10) DAYS AFTER THE SALE IF THERE IS
ADDITIONAL MONEY FROM THE FORECLOSURE SALE THAT THE CLERK HAS IN THE REGISTRY OF
THE COURT.

IF YOU DECIDE TO SELL YOUR HOME OR HIRE SOMEONE TO HELP YOU CLAIM THE ADDITIONAL
MONEY, YOU SHOULD READ VERY CAREFULLY ALL PAPERS YOU ARE REQUIRED TO SIGN, ASK
SOMEONE ELSE, PREFERABLY AN ATTORNEY WHO IS NOT RELATED TO THE PERSON OFFERING
TO HELP YOU, TO MAKE SURE THAT YOU UNDERSTAND WHAT YOU ARE SIGNING AND THAT
YOU ARE NOT TRANSFERRING YOUR PROPERTY OR THE EQUITY IN YOUR PROPERTY WITHOUT
THE PROPER INFORMATION. IF YOU CANNOT AFFORD TO PAY AN ATTORNEY,YOU MAY CONTACT
COMMUNITY LEGAL SERVICES OF MID-FLORIDA, INC., 128-A Orange Avenue #100, Daytona Beach, FL
32114-4310,TELEPHONE(386)255-6573,TO SEE IF YOU QUALIFY FINANCIALLY FOR THEIR SERVICES.
IF THEY CANNOT ASSIST YOU,THEY MAY BE ABLE TO REFER YOU TO A LOCAL BAR REFERRAL
AGF NCY OR SUGGEST OTHER OPTIONS. IF YOU CHOOSE TO CONTACT FLORIDA RURAL
LEG AL SERVICES,YOU SHOULD DO SO AS SOON AS POSSIBLE AFTER RECEIPT OF THIS NOTICE.

12.      If Plaintiff is the successful purchaser at the foreclosure sale, Plaintiff may assign the successful bid without
further order of this court.

13. '    The Court finds that Plaintiff has standing to seek and receive the relief obtained herein.

14.      Any funds payable from third party funds including attorney fees and costs shall be made payable to Plaintiff.

15.      The Court specifically reserves jurisdiction to enter further orders the Court deems just and proper
to include, without limitation, the following: orders related to pursuit and entry of deficiency judgment, if.
Defe -Want has not been discharged in bankruptcy, or it is not prohibited by federal law or mutual settlement
agreement; orders granting additional attorney's fees and costs; writs of possession; orders determining the amount
and responsibility for assessments that may be due a condominium or homeowner's association pursuant to sections
718.116 or 720.3085 of the Florida Statutes; orders arising out of re-foreclosure, to include permitting a
supplemental complaint to add an interest-holder, and/or; orders involving reformation of the mortgage
instrument or deed to perfect title.

         ORDERED at Volusia County, Florida on                Yh/g/            , /9
                                                                                2



                                                                         etA
                                                              Circui Judge
ST- 1;3-020441
Case No.: 2018 11972 CIDL
              Case 6:21-bk-02206-LVV           Doc 7-1      Filed 05/24/21        Page 4 of 6



Copies furnished to:
Albortelli Law
P.O. Box 23028
Tampa, FL 33623
eService: servealaw@albertellilaw.com

Ton) V. Sutton a/k/a Tony Sutton
2816.S. Slater Dr.
Deltona, FL 32738

Argent Mortgage Company, LLC
do National Registered Agents, Inc., R.A.
 111 Eighth Avenue, 13th Floor,
New York, NY 10011

Florida Housing Finance Corporation
c/o Hugh R. Brown
227 North Bronough Street, Suite 5000
Tallahassee, FL 32301
E-Se-ve 1: Hugh.Brown@floridahousing.org, E-Serve 2: efiling@floridahousing.org
Case 6:21-bk-02206-LVV   Doc 7-1   Filed 05/24/21   Page 5 of 6
Case 6:21-bk-02206-LVV   Doc 7-1   Filed 05/24/21   Page 6 of 6
